                                                                                             Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 1 of 16



                                                                                      1 CHRISTENSEN JAMES & MARTIN, CHTD.
                                                                                        Kevin B. Christensen, Esq. (175)
                                                                                      2 Wesley J. Smith, Esq. (11871)
                                                                                        Kevin B. Archibald, Esq. (13817)
                                                                                      3 7440 W. Sahara Avenue
                                                                                        Las Vegas, Nevada 89117
                                                                                      4 Telephone: (702) 255-1718
                                                                                        Facsimile: (702) 255-0871
                                                                                      5 kbc@cjmlv.com, wes@cjmlv.com, kba@cjmlv.com,
                                                                                        Attorneys for Plaintiffs Board of Trustees of the
                                                                                      6 Painters & Floorcoverers Joint Committee, et al.

                                                                                      7
                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                      8
                                                                                                                            DISTRICT OF NEVADA
                                                                                      9
                                                                                                                                  *****
                                                                                     10
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                          BOARD OF TRUSTEES OF THE PAINTERS                 CASE NO.:
                                                                                     11   AND FLOORCOVERERS JOINT
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                          COMMITTEE; BOARD OF TRUSTEES OF
                                                                                     12   THE EMPLOYEE PAINTERS’ TRUST;                     COMPLAINT
                                                                                          BOARD OF TRUSTEES OF THE PAINTERS,
                                                                                     13   GLAZIERS AND FLOORCOVERERS JOINT
                                                                                          APPRENTICESHIP AND JOURNEYMAN
                                                                                     14   TRAINING TRUST; BOARD OF TRUSTEES
                                                                                          OF THE PAINTERS, GLAZIERS AND
                                                                                     15   FLOORCOVERERS SAFETY TRAINING
                                                                                          TRUST FUND; BOARD OF TRUSTEES OF
                                                                                     16   THE SOUTHERN NEVADA PAINTERS AND
                                                                                          DECORATORS AND GLAZIERS LABOR-                    Date: N/A
                                                                                     17   MANAGEMENT COOPERATION                            Time: N/A
                                                                                          COMMITTEE TRUST; BOARD OF
                                                                                     18   TRUSTEES OF THE SOUTHERN NEVADA
                                                                                          GLAZIERS AND FABRICATORS PENSION
                                                                                     19   TRUST FUND; PDCA/FCA INDUSTRY
                                                                                          PROMOTION FUND; PAINTERS
                                                                                     20   ORGANIZING FUND; SOUTHERN NEVADA
                                                                                          PAINTERS AND GLAZIERS MARKET
                                                                                     21   RECOVERY TRUST FUND; BOARD OF
                                                                                          TRUSTEES OF THE INTERNATIONAL
                                                                                     22   PAINTERS AND ALLIED TRADES
                                                                                          INDUSTRY PENSION FUND; BOARD OF
                                                                                     23   TRUSTEES OF THE FINISHING TRADES
                                                                                          INSTITUTE; PAINTERS AND ALLIED
                                                                                     24   TRADES LABOR-MANAGEMENT
                                                                                          COOPERATION INITIATIVE; and
                                                                                     25   INTERNATIONAL UNION OF PAINTERS
                                                                                          AND ALLIED TRADES DISTRICT COUNCIL
                                                                                     26   16,
                                                                                     27                       Plaintiffs,
                                                                                     28
                                                                                                Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 2 of 16




                                                                                      1   vs.
                                                                                      2   FF&E REFINISHING NV, LLC, a Nevada
                                                                                          limited-liability company; FF&E
                                                                                      3   REFINISHING, LLC, a Georgia limited-
                                                                                          liability company; ROBERT MARIO
                                                                                      4   INSENGA, an individual; ARIA RESORT &
                                                                                          CASINO HOLDINGS, LLC, a Nevada limited-
                                                                                      5   liability company; JOHN DOES I-XX,
                                                                                          inclusive; and ROE ENTITIES I-XX, inclusive,
                                                                                      6
                                                                                                                  Defendants.
                                                                                      7

                                                                                      8           The Plaintiffs, the Board of Trustees of the Painters and Floorcoverers Joint Committee,
                                                                                      9 Board of Trustees of the Employee Painters’ Trust, Board of Trustees of the Painters, Glaziers
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10 and Floorcoverers Joint Apprenticeship and Journeyman Training Trust, Board of Trustees of
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 the Painters, Glaziers and Floorcoverers Safety Training Trust Fund, Board of Trustees of the

                                                                                     12 Southern Nevada Painters and Decorators and Glaziers Labor-Management Cooperation

                                                                                     13 Committee Trust, Board of Trustees of the Southern Nevada Glaziers and Fabricators Pension

                                                                                     14 Trust Fund, PDCA/FCA Industry Promotion Fund, Painters Organizing Fund, Board of

                                                                                     15 Trustees of the Southern Nevada Painters and Glaziers Market Recovery Trust Fund, Board of

                                                                                     16 Trustees of the International Painters and Allied Trades Industry Pension Fund, Board of

                                                                                     17 Trustees of the Finishing Trades Institute, Painters and Allied Trades Labor-Management

                                                                                     18 Cooperation Initiative, and International Union of Painters and Allied Trades District Council

                                                                                     19 16 (collectively the “Plaintiffs”), acting by and through their attorneys, Christensen James &

                                                                                     20 Martin, Chtd., hereby complain, assert and allege as follows:

                                                                                     21                                    JURISDICTION & VENUE
                                                                                     22           1.     This Court has jurisdiction of this case pursuant to Section 502(e)(1) of the
                                                                                     23 Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §

                                                                                     24 1132(e)(1), which grants the United States District Courts exclusive jurisdiction over civil

                                                                                     25 actions brought by a fiduciary pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3),

                                                                                     26 to redress violations or enforce the terms of ERISA or an employee benefit plan governed by
                                                                                     27
                                                                                     28
                                                                                                                                        -2-
                                                                                              Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 3 of 16




                                                                                      1 ERISA. Such jurisdiction exists without respect to the amount in controversy or the citizenship

                                                                                      2 of the parties, as provided in Section 502(f) of ERISA, 29 U.S.C. § 1132(f).

                                                                                      3          2.     This Court has jurisdiction of this case pursuant to Section 301(a) of the Labor

                                                                                      4 Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § 185(a), which grants

                                                                                      5 the United States District Courts original jurisdiction over suits for violation of contracts

                                                                                      6 between an employer and labor organization in an industry affecting commerce, without

                                                                                      7 respect to the amount in controversy or the citizenship of the parties.

                                                                                      8          3.     To the extent this Complaint sets forth any state law claims, this Court has

                                                                                      9 supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10          4.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 § 1132(e)(2), and Section 301(a) of the LMRA, 29 U.S.C. § 185(a), in that this is the Judicial

                                                                                     12 District in which the Trusts are administered, the signatory labor organization maintains its

                                                                                     13 office, where the relevant acts took place, and where the contractual obligation is to be paid.

                                                                                     14                                             PARTIES

                                                                                     15          5.     The Painters and Floorcoverers Joint Committee, Employee Painters’ Trust,

                                                                                     16 Painters, Glaziers and Floorcoverers Joint Apprenticeship and Journeyman Training Trust,

                                                                                     17 Painters, Glaziers and Floorcoverers Safety Training Trust Fund, Southern Nevada Painters and

                                                                                     18 Decorators and Glaziers Labor-Management Cooperation Committee Trust, Southern Nevada

                                                                                     19 Glaziers and Fabricators Pension Trust Fund, Southern Nevada Painters and Glaziers Market

                                                                                     20 Recovery Trust Fund, International Painters and Allied Trades Industry Pension Fund, and

                                                                                     21 Finishing Trades Institute (collectively the “Trusts”) are each express trusts created pursuant to

                                                                                     22 written declarations of trust (“Trust Agreements”) between various unions and various

                                                                                     23 employer associations.

                                                                                     24          6.     The Trusts exist to provide employee benefits to participants under a

                                                                                     25 “multiemployer plan,” “employee benefit plan,” “employee benefit pension plan,” and/or

                                                                                     26 “employee welfare benefit plan,” as the case may be, within the meaning of ERISA, 29 U.S.C.
                                                                                     27 § 1002.
                                                                                     28
                                                                                                                                        -3-
                                                                                              Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 4 of 16




                                                                                      1         7.      The Board of Trustees and the individual Trustees of each of the Trusts is a

                                                                                      2 “named fiduciary,” “plan administrator” and “plan sponsor” and each is an individual

                                                                                      3 “fiduciary,” within the meaning of 29 U.S.C. §§ 1102(a), 1002(16) and (21), with respect to

                                                                                      4 collection of fringe benefit contributions, dues, and withholdings due to the Trusts and related

                                                                                      5 matters.

                                                                                      6         8.      The Trusts were created and now exist pursuant to Section 302(c) of the LMRA,

                                                                                      7 29 U.S.C. § 186(c), and are administered in Las Vegas, Nevada.

                                                                                      8         9.      The Painters and Allied Trades Labor Management Cooperation Initiative

                                                                                      9 (“LMCI”), PDCA/FCA Industry Promotion Fund (“PIP”) and Painters Organizing Fund

                                                                                     10 (“POF”) are each an association or fund to which the Defendants named herein are required to
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 pay fringe benefit contributions, dues, and withholdings pursuant to the terms of the Master

                                                                                     12 Agreements, as described below.

                                                                                     13         10.     At all times material herein, the International Union of Painters and Allied

                                                                                     14 Trades District Council 16 and its affiliated local unions, including Painters Union Local No.

                                                                                     15 159 (“Union”), have been labor organizations representing employees in the construction

                                                                                     16 industry in Southern Nevada. The Union represents employees in an industry affecting

                                                                                     17 commerce within the meaning of 29 U.S.C. §§ 152(2), (6) and (7), 1002(5), (11) and (12).

                                                                                     18         11.     At all times material herein through September 23, 2018, Painters Union Local

                                                                                     19 No. 159 was affiliated with the International Union of Painters and Allied Trades District

                                                                                     20 Council 15. Effective September 24, 2018, International Union of Painters and Allied Trades

                                                                                     21 District Council 15 was dissolved and/or terminated and Painters Union Local No. 159 was

                                                                                     22 merged into International Union of Painters and Allied Trades District Council 16.

                                                                                     23         12.     Defendant FF&E REFINISHING NV, LLC (“FF&E Refinishing NV”) was

                                                                                     24 and/or is a Nevada limited-liability company.

                                                                                     25         13.     FF&E REFINISHING, LLC (“FF&E Refinishing”) was and/or is a Georgia

                                                                                     26 limited-liability company.
                                                                                     27         14.     Defendant ROBERT MARIO INSENGA (“Insenga”) is an individual believed

                                                                                     28
                                                                                                                                        -4-
                                                                                              Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 5 of 16




                                                                                      1 to be residing in Georgia.

                                                                                      2          15.    Defendant ARIA RESORT & CASINO HOLDINGS, LLC (“Aria”) was and/or

                                                                                      3 is a Nevada limited-liability company.

                                                                                      4          16.    Defendants FF&E Refinishing NV and FF&E Refinishing, individually and

                                                                                      5 jointly, are employers in an industry affecting commerce within the meaning of 29 U.S.C. §§

                                                                                      6 152(2), (6) and (7), 1002(5), (11) and (12).

                                                                                      7          17.    FF&E Refinishing NV and FF&E Refinishing have been operated as a single

                                                                                      8 enterprise, with common ownership, common management, interrelationship of operations, and

                                                                                      9 centralized control of labor, and are working as a single entity, enterprise, employer and
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10 business in fact.
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11          18.    Defendant FF&E Refinishing is the primary manager, officer, director, owner,

                                                                                     12 principal and/or key employee of FF&E Refinishing NV, whose employment duties required

                                                                                     13 decision making regarding the operations of FF&E Refinishing NV, procurement and

                                                                                     14 negotiation of contracts, hiring/firing of work force, directing labor relations, project

                                                                                     15 management, keeping corporate records and company books, managing financial affairs,

                                                                                     16 payment of expenses and accounts payable, tracking employee hours, preparing and processing

                                                                                     17 payroll and remitting reports, contributions and payments to the Trusts for each hour of covered

                                                                                     18 labor performed.

                                                                                     19          19.    Defendant Insenga is the primary manager, officer, director, owner, principal

                                                                                     20 and/or key employee of FF&E Refinishing NV and FF&E Refinishing, whose employment

                                                                                     21 duties required decision making regarding the operations of FF&E Refinishing NV and FF&E

                                                                                     22 Refinishing, procurement and negotiation of contracts, hiring/firing of work force, directing

                                                                                     23 labor relations, project management, keeping corporate records and company books, managing

                                                                                     24 financial affairs, payment of expenses and accounts payable, tracking employee hours,

                                                                                     25 preparing and processing payroll and remitting reports, contributions and payments to the

                                                                                     26 Trusts for each hour of covered labor performed.
                                                                                     27          20.    FF&E Refinishing NV, FF&E Refinishing and Insenga (collectively referred to

                                                                                     28
                                                                                                                                       -5-
                                                                                              Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 6 of 16




                                                                                      1 herein as “FF&E Defendants”), individually and jointly, are the owner, co-owner, agent,

                                                                                      2 partner, representative, employee and/or alter-ego of each other, or otherwise acting on behalf

                                                                                      3 of each other, and in doing the things herein alleged, were acting within the course and scope of

                                                                                      4 said ownership, agency, partnership or relation, with the permission and consent of each of

                                                                                      5 them, and that each was working as a single entity, employer and business in fact.

                                                                                      6          21.    The true names and capacities, whether partnership, individual, corporate,

                                                                                      7 company, associate or otherwise of John Does I-XX, inclusive, and Roe Corporations I-XX,

                                                                                      8 inclusive, are unknown to the Plaintiffs at this time and said Defendants are therefore sued by

                                                                                      9 fictitious names. The Plaintiffs reserve the right to amend the Complaint to insert additional
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10 charging allegations against Does and Roes, together with the true identities and capacities of
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 Does and Roes, when the same have been ascertained.

                                                                                     12                                   GENERAL ALLEGATIONS

                                                                                     13          22.    On January 14, 2019, FF&E Refinishing NV executed that certain Painters and

                                                                                     14 Decorators Master Agreement July 1, 2015 through June 30, 2019 with the Union (“CBA”),

                                                                                     15 wherein FF&E Refinishing NV agreed to be bound to the terms and provisions of the CBA and

                                                                                     16 each of the Trust Agreements utilized to create the Trusts.

                                                                                     17          23.    At all times material herein, FF&E Refinishing NV has been obligated by the

                                                                                     18 terms of the CBA and Trust Agreements to submit written reports to the Plaintiffs on a timely

                                                                                     19 basis showing the identities of employees performing work covered by the CBA and the

                                                                                     20 number of hours worked by or paid to these employees. Further, FF&E Refinishing NV

                                                                                     21 promised that it would properly pay to the Plaintiffs fringe benefit contributions, dues and/or

                                                                                     22 withholdings on a monthly basis and at specified rates for each hour worked by or paid to the

                                                                                     23 employees for covered labor performed by the CBA.

                                                                                     24          24.    At all times material herein, FF&E Refinishing NV was obligated to submit said

                                                                                     25 monthly reports and pay said contributions to the Plaintiffs at their administrative offices on or

                                                                                     26 before the thirtieth (30th) day of the month following the month in which the covered labor was
                                                                                     27 performed.
                                                                                     28
                                                                                                                                        -6-
                                                                                              Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 7 of 16




                                                                                      1          25.    As a result of the report and contribution obligations imposed therein, the

                                                                                      2 Plaintiffs are intended beneficiaries of the CBA.

                                                                                      3          26.    The CBA also provides that the Trusts may undertake reasonable inquiry,

                                                                                      4 including audit, of an employer’s records insofar as may be necessary or appropriate to verify

                                                                                      5 an employer’s compliance with its obligations to the Trusts under the Master Agreement.

                                                                                      6          27.    Based on information and belief, the Union dispatched painters at the request of

                                                                                      7 FF&E Refinishing NV to the Aria Property (defined below) for the purpose of performing

                                                                                      8 painting labor covered by the CBA as employees of FF&E Refinishing NV, including, but not

                                                                                      9 limited to, the following: Jerry A. Burkett, Christian Franco, Luis M. Guevara, Anthony J.
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10 Love, Mark Antonio Lucero, Rey D. Ponce-Orozco, Julian Santiago, David B. Santos, Jorge
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 Saucedo, Joseph Vazquez and Jesus Vazquez-Martinez.

                                                                                     12          28.    Based on information and belief, work performed by the FF&E Refinishing NV

                                                                                     13 employees on the Aria Property began in January 2019.

                                                                                     14          29.    On or around May 17, 2019, FF&E Refinishing NV reported to the Plaintiffs

                                                                                     15 that its employees worked no hours of covered labor for the months of January through March

                                                                                     16 2019.

                                                                                     17          30.    Contrary to the reports submitted by FF&E Refinishing NV, its employees

                                                                                     18 performed covered work during the months of January, February and March 2019 which should

                                                                                     19 have been reported to the Plaintiffs and corresponding contributions, dues, and withholdings

                                                                                     20 paid to the Plaintiffs.

                                                                                     21          31.    FF&E Refinishing NV has not reported any hours or paid any contributions to

                                                                                     22 the Plaintiffs for any covered labor performed by its employees.

                                                                                     23          32.    Based on information and belief, FF&E Refinishing NV made deductions from

                                                                                     24 its employees’ wages for certain dues and organizing fund contributions but failed to submit

                                                                                     25 payment of these amounts deducted to the Plaintiffs.

                                                                                     26          33.    Plaintiffs are entitled to receive payments from FF&E Refinishing NV for all

                                                                                     27 covered labor performed by FF&E Refinishing NV employees, measured by the hours worked
                                                                                     28
                                                                                                                                       -7-
                                                                                              Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 8 of 16




                                                                                      1 by such employees and the contributions that should have been paid had FF&E Refinishing NV

                                                                                      2 abided by the terms of the CBA and Trust Agreements.

                                                                                      3          34.    Plaintiffs have made written demand to FF&E Refinishing NV for submission of

                                                                                      4 the reports and contributions related to the covered labor performed by FF&E Refinishing

                                                                                      5 NV’s employees.

                                                                                      6          35.    FF&E Refinishing NV failed to submit complete and accurate reports or any

                                                                                      7 contributions to the Plaintiffs.

                                                                                      8          36.    Based on the information and documents from FF&E Refinishing NV’s

                                                                                      9 employees, FF&E Refinishing NV owes the Plaintiffs $37,789.30 in contributions, subject to

                                                                                     10 the Plaintiffs’ audit of FF&E Refinishing NV’s records.
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11          37.    The Plaintiffs are entitled to audit FF&E Refinishing NV’s payroll and related

                                                                                     12 records to determine the amounts owed by FF&E Refinishing NV and discover any other

                                                                                     13 delinquencies that may be owed to the Plaintiffs. The Plaintiffs are entitled to recover fees and

                                                                                     14 costs of the audit pursuant to the express terms of the CBA and Trust Agreements.

                                                                                     15          38.    Corporate officers are liable personally for contributions and related damages

                                                                                     16 owed to the Employee Painters’ Trust:

                                                                                     17          Therefore, in the event any corporate Participating Employer which is obligated
                                                                                                 to make contributions to the Trust fails to make such contributions, the
                                                                                     18          President, the Treasurer, and any other corporate officer who is responsible for
                                                                                                 payment of contributions by the corporation to the Trust fund shall be each
                                                                                     19          individually liable for the payment of contributions and any other amount due
                                                                                                 under this Article VIII, and under applicable Federal law, 29 U.S.C. Section
                                                                                     20          1132(g).
                                                                                     21 Employee Painters’ Trust Amended and Restated Trust Agreement, Art. VIII, ¶ 8.

                                                                                     22          39.    Whereas FF&E Refinishing and/or Insenga are the corporate officers of FF&E

                                                                                     23 Refinishing NV and are responsible for payment of contributions by FF&E Refinishing NV to

                                                                                     24 the Employee Painters’ Trust, FF&E Refinishing and/or Insenga are individually liable for the

                                                                                     25 payment of the unpaid contributions, interest on the unpaid contributions (at the rates

                                                                                     26 established under the CBA or Trust Agreements, or at the legal rate, whichever is greater),
                                                                                     27 liquidated damages, audit costs, reasonable attorney’s fees and costs of this action, and such
                                                                                     28
                                                                                                                                       -8-
                                                                                              Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 9 of 16




                                                                                      1 other relief as the Court deems appropriate, that the Court may award to the Employee Painters’

                                                                                      2 Trust.

                                                                                      3          40.    Defendant Aria contracted and/or hired FF&E Refinishing NV to perform

                                                                                      4 covered labor and FF&E Refinishing NV’s employees did in fact perform covered labor for

                                                                                      5 Aria for which FF&E Refinishing NV did not properly and completely pay contributions to the

                                                                                      6 Trusts as required by the CBA and Trust Agreements.

                                                                                      7          41.    Pursuant to NRS 608.150, Aria shall assume and is liable for the indebtedness

                                                                                      8 for labor incurred by FF&E Refinishing NV, as described herein.

                                                                                      9          42.    Defendant Aria is the owner of real property located at 3730 South Las Vegas
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10 Boulevard, Las Vegas, Nevada 89158, Assessor Parcel No. 162-20-711-008 and described as
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 CITY CENTER AMD, PLAT BOOK 140 PAGE 40, PT LOT 1, more commonly known as the

                                                                                     12 Aria Hotel and Casino (“Aria Property”).

                                                                                     13          43.    Defendant Aria contracted with FF&E Refinishing NV to provide painting and

                                                                                     14 related work on the Aria Property.

                                                                                     15          44.    On June 26, 2019, the Plaintiffs recorded an original Notice of Lien against the

                                                                                     16 Aria Property as Instrument No. 20190626-0001047 (“Lien”) for the work performed by FF&E

                                                                                     17 Refinishing NV on the Aria Property.

                                                                                     18          45.    On June 27, 2019, the Plaintiffs sent Aria a copy of the Lien by certified mail.

                                                                                     19          46.    Each of the Defendants are in some manner responsible for the actions, acts and

                                                                                     20 omissions herein alleged and the damages caused to the Plaintiffs, and are therefore jointly and

                                                                                     21 severally liable for the damages set forth herein.

                                                                                     22          47.    The true names and capacities, whether partnership, individual, corporate,

                                                                                     23 company, associate or otherwise of John Does I-X, inclusive, and Roe Corporations I-X,

                                                                                     24 inclusive, are unknown to the Plaintiffs at this time and are therefore sued by fictitious names.

                                                                                     25 The Plaintiffs reserve the right to amend the Complaint to insert additional charging

                                                                                     26 allegations, together with the true identities and capacities, when the same have been
                                                                                     27 ascertained.
                                                                                     28
                                                                                                                                        -9-
                                                                                             Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 10 of 16




                                                                                      1                                  FIRST CAUSE OF ACTION
                                                                                                       [Breach of Written Labor Agreement and Related Trust Agreements]
                                                                                      2                                    [Against FF&E Defendants]
                                                                                      3          48.    The Plaintiffs herein restate and reallege the above allegations.

                                                                                      4          49.    By the terms of the CBA and Trust Agreements, FF&E Refinishing NV was

                                                                                      5 required to remit reports and fringe benefit contributions, benefits, dues and/or withholdings to

                                                                                      6 the Plaintiffs for each hour of covered labor performed by their employees.

                                                                                      7          50.    FF&E Refinishing NV is contractually delinquent by failing to remit reports and

                                                                                      8 pay fringe benefit contributions, benefits, dues and/or withholdings and/or other contract

                                                                                      9 damages to the Plaintiffs when due.
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10          51.    FF&E Refinishing NV breached the CBA and Trust Agreements by failing to
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 timely and properly submit reports and/or fringe benefit contributions, benefits, dues and/or

                                                                                     12 withholdings to the Plaintiffs and/or by failing to pay contract damages as described herein.

                                                                                     13          52.    Pursuant to the CBA and Trust Agreements, FF&E Refinishing NV agreed that

                                                                                     14 in the event of any delinquency, FF&E Refinishing NV would pay, in addition to the

                                                                                     15 delinquent fringe benefit contributions, benefits, dues and/or withholdings: (i) interest thereon

                                                                                     16 at the rates established under the CBA, Trust Agreements, or at the legal rate, whichever is

                                                                                     17 greater; (ii) liquidated damages thereon in an amount set by the CBA, Trust Agreements, or as

                                                                                     18 otherwise provided or by law; and (iii) all legal and auditing costs in connection therewith,

                                                                                     19 whether incurred before or after litigation is commenced.

                                                                                     20          53.    It has been necessary for the Plaintiffs to retain legal counsel to enforce their

                                                                                     21 rights under the CBA and Trust Agreements and collect any and all amounts due.

                                                                                     22          54.    Pursuant to the CBA and Trust Agreements, FF&E Refinishing NV owes the

                                                                                     23 Plaintiffs fringe benefit contributions, benefits, dues and/or withholdings calculated or

                                                                                     24 measured by all hours of covered labor performed by their employees, plus interest at the

                                                                                     25 contractual rate or legal rate, whichever is greater, on all unpaid contributions from the dates

                                                                                     26 the sums were originally due to the Plaintiffs to the date of judgment, liquidated damages,
                                                                                     27 reasonable attorney’s fees, court costs, and auditing costs incurred by the Plaintiffs as a result
                                                                                     28
                                                                                                                                       -10-
                                                                                             Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 11 of 16




                                                                                      1 of the breaches described herein.

                                                                                      2          55.     Under 29 U.S.C. § 1132(g)(2), the Plaintiffs are entitled to collect double the

                                                                                      3 interest in lieu of the liquidated damages total if higher.

                                                                                      4          56.     The FF&E Defendants are responsible for the actions, acts and omissions herein

                                                                                      5 alleged and the damages caused to the Plaintiffs, and are therefore jointly and severally liable

                                                                                      6 for the damages set forth herein.

                                                                                      7          57.     Upon entry of judgment, the Plaintiffs are entitled to post-judgment interest at

                                                                                      8 the highest rate allowed by law. The amount of such interest will be established by proof at

                                                                                      9 trial.
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10                                  SECOND CAUSE OF ACTION
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                                                              [Violation of ERISA]
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11                                    [Against FF&E Defendants]
                                                                                     12          58.     The Plaintiffs herein restate and reallege the above allegations.

                                                                                     13          59.     By failing to report and pay contributions to the Plaintiffs in accordance with the

                                                                                     14 CBA and Trust Agreements, FF&E Refinishing NV has violated Section 515 of ERISA [29

                                                                                     15 U.S.C. § 1145]. In accordance with the terms of the CBA and Trust Agreements, and pursuant

                                                                                     16 to Sections 502(g)(2) and 515 of ERISA [29 U.S.C. §§1132(g)(2) and 1145], the Plaintiffs are

                                                                                     17 entitled to payment of all contributions determined to be due, as well as liquidated damages,

                                                                                     18 interest, attorney’s fees, costs incurred in enforcing the terms of the Trust Agreements, and

                                                                                     19 such other legal and equitable relief as the Court deems appropriate.

                                                                                     20          60.     The contract breaches and violations of ERISA identified above harm the

                                                                                     21 Plaintiffs and place at risk the Plaintiffs’ ability to provide required employee benefits to their

                                                                                     22 beneficiaries.

                                                                                     23          61.     The Plaintiffs’ remedies at law are not sufficient to adequately compensate the

                                                                                     24 Plaintiffs or their beneficiaries from past harm caused by said violations, or to protect them

                                                                                     25 from the harm or threat of harm caused by similar future violations.

                                                                                     26          62.     The Plaintiffs are likely to prevail on the merits of their claims.

                                                                                     27          63.     The Plaintiffs are entitled to injunctive relief pursuant to 29 U.S.C. § 1132(a)(3)

                                                                                     28
                                                                                                                                         -11-
                                                                                             Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 12 of 16




                                                                                      1 and other applicable law affirmatively compelling FF&E Refinishing NV to make its records

                                                                                      2 available to the Plaintiffs for inspection and audit to verify compliance with its obligations

                                                                                      3 under the CBA and Trust Agreements.

                                                                                      4          64.    The Plaintiffs are entitled to injunctive relief pursuant to 29 U.S.C. § 1132(a)(3)

                                                                                      5 and other applicable law affirmatively compelling FF&E Refinishing NV to submit all monthly

                                                                                      6 remittance reports and pay all contribution amounts and related damages to the Plaintiffs in

                                                                                      7 compliance with their obligations under the CBA and Trust Agreements.

                                                                                      8          65.    The Plaintiffs are entitled to all remedies provided by ERISA as and for

                                                                                      9 compensation for the FF&E Refinishing NV’s violations.
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10          66.    The FF&E Defendants are responsible for the actions, acts and omissions herein
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 alleged and the damages caused to the Plaintiffs, and are therefore jointly and severally liable

                                                                                     12 for the damages set forth herein.

                                                                                     13                                  THIRD CAUSE OF ACTION
                                                                                                                      [Breach of Written Trust Agreements]
                                                                                     14                              [Against FF&E Refinishing and Insenga]
                                                                                     15          67.    The Plaintiffs herein restate and reallege the above allegations.

                                                                                     16          68.    The CBA expressly incorporates the terms of the Trust Agreements governing

                                                                                     17 the Trusts, including the Trust Agreement for the Employee Painters’ Trust, and expressly

                                                                                     18 binds signatory employers, including FF&E Refinishing NV, to the terms of the Trust

                                                                                     19 Agreements.

                                                                                     20          69.    The Trust Agreement for the Employee Painters’ Trust contains an express

                                                                                     21 provision imposing personal liability for unpaid contributions and related damages on the

                                                                                     22 President, Treasurer, or other corporate officer of the employer responsible for payment of

                                                                                     23 contributions for an employer required to make such contributions.

                                                                                     24          70.    Defendants FF&E Refinishing and/or Insenga, as corporate officers of FF&E

                                                                                     25 Refinishing NV responsible for payment of contributions to the Employee Painters’ Trust,

                                                                                     26 became personally and individually bound and liable under the Trust Agreement governing the
                                                                                     27 Employee Painters’ Trust for all unpaid fringe benefit contributions, accrued interest, liquidated
                                                                                     28
                                                                                                                                        -12-
                                                                                             Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 13 of 16




                                                                                      1 damages, attorney’s fees, costs of suit and audit costs owed to the Employee Painters’ Trust by

                                                                                      2 FF&E Refinishing NV.

                                                                                      3                                 FOURTH CAUSE OF ACTION
                                                                                                                           [Breach of Fiduciary Duty]
                                                                                      4                                  [Against Fiduciary Defendants]
                                                                                      5          71.    The Plaintiffs herein restate and reallege the above allegations.

                                                                                      6          72.    Defendants FF&E Refinishing, Insenga and one or more of the Doe or Roe

                                                                                      7 Defendants (collectively referred to herein as “Fiduciary Defendants”) were responsible for

                                                                                      8 tracking employee hours, preparing and processing payroll and remittance reports and making

                                                                                      9 contributions and payments to the Plaintiffs for each hour of covered labor performed by FF&E

                                                                                     10 Refinishing NV’s employees.
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11          73.    Contributions that are deducted from wages are to be held in constructive trust

                                                                                     12 by an employer. Wage deductions are components of the employees’ compensation and do not

                                                                                     13 belong to the Employer. Employers have a fiduciary duty to ensure that wage deductions are

                                                                                     14 properly and timely delivered to the Plaintiffs.

                                                                                     15          74.    All money deducted from employee wages became due and payable to the

                                                                                     16 Plaintiffs on the date the employee’s wages were paid.

                                                                                     17          75.    The Fiduciary Defendants were obligated to hold any and all money deducted

                                                                                     18 from employee wages in trust, segregated from FF&E Refinishing NV’s general assets, and

                                                                                     19 timely and accurately remit those funds to the Plaintiffs.

                                                                                     20          76.    FF&E Refinishing NV, under the direction and control of the Fiduciary

                                                                                     21 Defendants, made deductions from its employees’ wages for certain dues and organizing fund

                                                                                     22 contributions but failed to submit payment of these amounts deducted to the Plaintiffs.

                                                                                     23          77.    The Fiduciary Defendants made determinations as to how funds deducted from

                                                                                     24 wages and owed to the Plaintiffs were to be handled, utilized, segregated, distributed, and/or

                                                                                     25 paid and exercised authority and control relating to the management or disposition of these

                                                                                     26 funds.
                                                                                     27          78.    The Fiduciary Defendants are fiduciaries to the Plaintiffs for the purposes of

                                                                                     28
                                                                                                                                        -13-
                                                                                             Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 14 of 16




                                                                                      1 these wage deductions.

                                                                                      2          79.     The actions of the Fiduciary Defendants in failing to segregate these wage

                                                                                      3 deductions from FF&E Refinishing NV’s general assets and remit them to the Plaintiffs

                                                                                      4 materially harmed the Plaintiffs, placed their beneficiaries at risk, and constitute a breach of

                                                                                      5 their fiduciary duty.

                                                                                      6          80.     The Plaintiffs are entitled to recover from the Fiduciary Defendants a sum equal

                                                                                      7 to all unpaid wage deductions, plus accrued interest, liquidated damages, attorney’s fees, costs

                                                                                      8 of suit and audit costs, in an amount to be established by proof at trial.

                                                                                      9                                   FIFTH CAUSE OF ACTION
                                                                                                                [Payment of Labor Indebtedness – N.R.S. § 608.150]
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10                                           [Against Aria]
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11          81.     The Plaintiffs herein restate and reallege the above allegations.

                                                                                     12          82.     Aria contracted with FF&E Refinishing NV to perform labor that is covered by

                                                                                     13 the CBA on the Aria Property for the “erection, construction, alteration, maintenance or repair,

                                                                                     14 including, without limitation, repairs made under a warranty, of any building or structure,

                                                                                     15 including, without limitation, any equipment or fixtures related thereto, or other work of

                                                                                     16 improvement.” See NRS 608.150(1).

                                                                                     17          83.     Aria has received the benefit of the covered labor provided by FF&E

                                                                                     18 Refinishing NV’s employees on the Aria Property, but FF&E Refinishing NV has not paid the

                                                                                     19 proper fringe benefit contributions owed for said labor, resulting in “indebtedness for labor”

                                                                                     20 owed by FF&E Refinishing NV to the Plaintiffs.

                                                                                     21          84.     Pursuant to NRS 608.150, Aria, as an original contractor, is liable for the

                                                                                     22 “indebtedness for labor” incurred by FF&E Refinishing NV and owed to the Plaintiffs for

                                                                                     23 covered labor performed by FF&E Refinishing NV on the Aria Property, which indebtedness

                                                                                     24 has not been paid to the Plaintiffs by any person.

                                                                                     25          85.     FF&E Refinishing NV’s indebtedness for labor includes unpaid contributions,

                                                                                     26 accrued interest, liquidated damage and attorney’s fees.
                                                                                     27          86.     The Plaintiffs are entitled to recover from Aria a sum equal to FF&E

                                                                                     28
                                                                                                                                         -14-
                                                                                              Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 15 of 16




                                                                                      1 Refinishing NV’s indebtedness for labor incurred on the Aria Property, in an amount to be

                                                                                      2 proven at trial.

                                                                                      3                                      SIXTH CAUSE OF ACTION
                                                                                                                           [Foreclosure of Lien – N.R.S. § 108]
                                                                                      4                                               [Against Aria]
                                                                                      5          87.       The Plaintiffs herein restate and reallege the above allegations.

                                                                                      6          88.       FF&E Refinishing NV performed work on the Aria Property, which is owned by

                                                                                      7 the Aria.

                                                                                      8          89.       Pursuant to Chapter 108 of NRS, the Plaintiffs recorded a Lien and delivered the

                                                                                      9 Lien to Aria for unpaid delinquent fringe benefit contributions and related damages for covered
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10 labor performed on the Aria Property.
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11          90.       The Plaintiffs are entitled to foreclosure of the Lien and sale of the property

                                                                                     12 charged with the Lien.

                                                                                     13          91.       The net sale proceeds from the Lien should be paid to the Plaintiffs to satisfy the

                                                                                     14 liabilities related to the Lien.

                                                                                     15                                         PRAYER FOR RELIEF

                                                                                     16          WHEREFORE, the Plaintiffs pray for Judgment against Defendants, and each of them,

                                                                                     17 as follows:

                                                                                     18          1.        For the Court’s Order compelling FF&E Refinishing NV to deliver or make

                                                                                     19 available to the Plaintiffs all information and documents necessary to permit the Plaintiffs’

                                                                                     20 auditors to perform payroll compliance audits deemed necessary and proper by the Plaintiffs;

                                                                                     21          2.        For the Court’s Order enjoining FF&E Refinishing NV from failing to fully

                                                                                     22 cooperate with any audits deemed necessary and proper by the Plaintiffs, and from failing to

                                                                                     23 timely pay to the Plaintiffs delinquent amounts discovered by the audits or as otherwise

                                                                                     24 incurred in the normal course of business;

                                                                                     25          3.        For the Court’s Order compelling FF&E Refinishing NV to deliver to the

                                                                                     26 Plaintiffs monthly remittance reports detailing all covered work performed by FF&E
                                                                                     27 Refinishing NV employees;
                                                                                     28
                                                                                                                                           -15-
                                                                                             Case 2:19-cv-02056-JCM-BNW Document 1 Filed 11/27/19 Page 16 of 16




                                                                                      1          4.        For the Court’s Order affirmatively compelling FF&E Refinishing NV to abide

                                                                                      2 by the terms of the CBA and Trust Agreements, including, but not limited to, submitting and

                                                                                      3 fully paying accurate monthly contribution remittance reports and contribution amounts to the

                                                                                      4 Plaintiffs on a timely basis;

                                                                                      5          5.        For unpaid fringe benefits contributions in amounts to be proven at trial;

                                                                                      6          6.        For damages for breach of contract and violation of ERISA in an amount to be

                                                                                      7 proven at trial;

                                                                                      8          7.        For liquidated damages in amounts to be proven at trial;

                                                                                      9          8.        For accrued interest on all unpaid contributions and damages from their due
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10 dates until paid in amounts to be proven at trial;
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11          9.        For Plaintiffs’ audit costs in an amount to be proven at trial;

                                                                                     12          10.       For Plaintiffs’ reasonable attorneys’ fees for having to bring this action to

                                                                                     13 compel reporting compliance and contribution recovery with associated damages;

                                                                                     14          11.       For Plaintiffs’ costs of suit incurred herein;

                                                                                     15          12.       For such additional relief as may be provided for by 29 U.S.C. § 1132;

                                                                                     16          13.       For an Order of Foreclosure of the Aria Property to satisfy the Lien; and

                                                                                     17          14.       For such additional relief as this Court may deem just and proper.

                                                                                     18 DATED this 27th day of November, 2019.

                                                                                     19                                                   CHRISTENSEN JAMES & MARTIN, CHTD.
                                                                                     20                                                   By:       /s/ Kevin B. Archibald
                                                                                                                                                Kevin B. Archibald, Esq.
                                                                                     21                                                         Nevada Bar No. 11871
                                                                                                                                                7440 W. Sahara Avenue
                                                                                     22                                                         Las Vegas, Nevada 89117
                                                                                                                                                Telephone: (702) 255-1718
                                                                                     23                                                         Email: kba@cjmlv.com
                                                                                                                                                Attorneys for Board of Trustees
                                                                                     24                                                         of the Painters & Floorcoverers Joint
                                                                                                                                                Committee, et al.
                                                                                     25

                                                                                     26
                                                                                     27
                                                                                     28
                                                                                                                                           -16-
